Exhibit 10.20

 

EXECUTION VERSION

 

PROMISSORY NOTE

 

$44,385,000.00

 

December 27, 2012

 

FOR VALUE RECEIVED, INLAND DIVERSIFIED LAS VEGAS CENTENNIAL GATEWAY, L.L.C.,
(“Centennial Borrower”) and INLAND DIVERSIFIED HENDERSON EASTGATE, L.L.C.,
(“Eastgate Borrower”) each a Delaware limited liability company,  having an
address at 2901 Butterfield Road, Oak Brook, Illinois 60523 (Centennial Borrower
and Eastgate Borrower each individually a “Maker”, and collectively “Makers”),
hereby promise to pay to the order of THE ROYAL BANK OF SCOTLAND PLC at c/o RBS
Financial Products Inc., 600 Washington Boulevard, Stamford, Connecticut 06901
(together with its successors and assigns “Payee”) or at such place as the
holder hereof may from time to time designate in writing, the principal sum of
FORTY-FOUR MILLION THREE HUNDRED EIGHTY-FIVE THOUSAND AND NO/100 DOLLARS
($44,385,000.00) (the “Principal”), in lawful money of the United States of
America, with interest on the unpaid principal balance from time to time
outstanding at the Interest Rate, in installments as follows:

 

A.            A payment of $23,493.23 on the date hereof, representing interest
from the date of funding through December 31, 2012;

 

B.            On February 1, 2013 (which shall be the first Payment Date
hereunder) and each Payment Date thereafter, Makers shall pay interest on the
unpaid Principal accrued at the Interest Rate during the immediately preceding
Interest Period (the “Monthly Interest Payment Amount”); and

 

C.            The balance of the principal sum of this Note together with all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date.  If the Loan is repaid on any date other than on a Payment Date (whether
prior to or after the Stated Maturity Date), Makers shall also pay interest that
would have accrued on such repaid Principal to but not including the next
Payment Date.

 

1.             Definitions.  Capitalized terms used but not otherwise defined
herein shall have the meanings given in that certain Loan Agreement dated the
date hereof between Makers and Payee (as the same may be amended, modified,
supplemented, replaced or otherwise modified from time to time, the “Loan
Agreement”).  The following terms have the meanings set forth below:

 

Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

 

Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) 5% above the Interest Rate, compounded
monthly.

 

--------------------------------------------------------------------------------


 

Interest Period:  (i) the period from the date hereof through the first day
thereafter that is the last day of the current calendar month and (ii) each
period thereafter from the first day of each calendar month through the last day
of such calendar month; except that the Interest Period, if any, that would
otherwise commence before and end after the Maturity Date shall end on the
Maturity Date.  Notwithstanding the foregoing, if Payee exercises its right to
change the Payment Date to a New Payment Date in accordance with Section 2.2.4
of the Loan Agreement, then from and after such election, each Interest Period
shall be the period from the New Payment Date in each calendar month through the
day in the next succeeding calendar month immediately preceding the New Payment
Date in such calendar month.

 

Interest Rate:  a rate of interest equal to 3.811% per annum (or, when
applicable pursuant to this Note or any other Loan Document, the Default Rate).

 

Maturity Date:  the date on which the final payment of principal of this Note
(or the Defeased Note, if applicable) becomes due and payable as provided herein
or in the Loan Agreement, whether at the Stated Maturity Date, by declaration of
acceleration, or otherwise.

 

Payment Date:  the 1st day of each calendar month or, upon Payee’s exercise of
its right to change the Payment Date in accordance with Section 2.2.4 of the
Loan Agreement, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter).  The
first Payment Date hereunder shall be February 1, 2013.

 

Stated Maturity Date: January 1, 2023, as such date may be changed in accordance
with Section 2.2.4 of the Loan Agreement.

 

Yield Maintenance Premium: an amount equal to the greater of (i) one percent
(1%) of any applicable prepayment, or (b) the present value as of the Prepayment
Date of the Calculated Payments determined by discounting such payments at the
Discount Rate.

 

2.             Payments and Computations.  Interest on the unpaid Principal
shall be computed on the basis of the actual number of days elapsed over a
360-day year.  All amounts due under this Note shall be payable without setoff,
counterclaim or any other deduction whatsoever and are payable without relief
from valuation and appraisement laws and with all costs and charges incurred in
the collection or enforcement hereof, including, attorneys’ fees and court
costs.

 

3.             Loan Documents.  This Note is evidence of that certain loan made
by Payee to Makers contemporaneously herewith and is executed pursuant to the
terms and conditions of the Loan Agreement.  This Note is secured by and
entitled to the benefits of, among other things, the Mortgage and the other Loan
Documents.  Reference is made to the Loan Documents for a description of the
nature and extent of the security afforded thereby, the rights of the holder
hereof in respect of such security, the terms and conditions upon which this
Note is secured and the rights and duties of the holder of this Note.  No
reference herein to and no provision of any other Loan Document shall alter or
impair the obligation of any Maker, which is absolute and unconditional (except
for Section 10.1 of the Loan Agreement), to pay the principal of and interest on
this Note at the time and place and at the rates and in the monies and funds
described

 

2

--------------------------------------------------------------------------------


 

herein.  All of the agreements, conditions, covenants, provisions and
stipulations contained in the Loan Documents to be kept and performed by any
Maker are by this reference hereby made part of this Note to the same extent and
with the same force and effect as if they were fully set forth in this Note, and
each Maker covenants and agrees to keep and perform the same, or cause the same
to be kept and performed, in accordance with their terms.

 

4.             Loan Acceleration; Prepayment.   The Debt, shall without notice
become immediately due and payable at the option of Payee if any payment
required in this Note is not paid on the date on which it is due or upon the
happening of any other Event of Default.  Neither Maker shall have any right to
prepay or defease all or any portion of the Principal except in accordance with
the Loan Agreement.  If prior to the Permitted Prepayment Date (i) Makers shall
(notwithstanding such prohibition of prepayment) tender, and Payee shall, in its
sole discretion, elect to accept, payment of the Debt, or (ii) the Debt is
accelerated by reason of an Event of Default, then the Debt shall include, and
Payee shall be entitled to receive, in addition to the outstanding principal and
accrued interest and other sums due under the Loan Documents, an amount equal to
the Yield Maintenance Premium.  If any such prepayment is not made on a Payment
Date, Makers shall also pay interest that would have accrued on such prepaid
Principal to but not including the next Payment Date.  The principal balance of
this Note is subject to mandatory prepayment, without premium or penalty, in
certain instances of Insured Casualty or Condemnation, as more particularly set
forth in Sections 2.3.2 and 7.4.2 of the Loan Agreement.  All proceeds of any
repayment, including permitted prepayments, of Principal shall be applied in
accordance with Section 2.3.1 of the Loan Agreement.  During the continuance of
an Event of Default, all proceeds of repayment, including any payment or
recovery on the Property (whether through foreclosure, deed-in-lieu of
foreclosure, or otherwise) shall, unless otherwise provided in the Loan
Documents, be applied in such order and in such manner as Payee shall elect in
Payee’s discretion.

 

5.             Default Rate.  After the occurrence and during the continuance of
an Event of Default, the entire unpaid Debt shall bear interest at the Default
Rate, and shall be payable upon demand from time to time, to the extent
permitted by applicable law.

 

6.             Late Payment Charge.  If any Principal, interest or other sum due
under any Loan Document (other than the payment of Principal on the Stated
Maturity Date) is not paid by Makers on the date on which it is due, Makers
shall pay to Payee upon demand an amount equal to the lesser of five percent
(5%) of such unpaid sum or the maximum amount permitted by applicable law (the
“Late Payment Charge”), in order to defray the expense incurred by Payee in
handling and processing such delinquent payment and to compensate Payee for the
loss of the use of such delinquent payment.  Such amount shall be secured by the
Loan Documents.

 

7.             Amendments.  This Note may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of any Maker or Payee, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.  Whenever used,
the singular number shall include the plural, the plural the singular, and the
words “Payee”,  “Maker” and “Makers” shall include their respective successors,
assigns, heirs, executors and administrators.  If Makers consists of more than
one person or party, the obligations and liabilities of each such person or
party shall be joint and several.

 

3

--------------------------------------------------------------------------------


 

8.             Waiver.  Each Maker and all others who may become liable for the
payment of all or any part of the Debt do hereby severally waive presentment and
demand for payment, notice of dishonor, protest, notice of protest, notice of
nonpayment, notice of intent to accelerate the maturity hereof and of
acceleration.  No release of any security for the Debt or any person liable for
payment of the Debt, no extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
the Loan Documents made by agreement between Payee and any other person or party
shall release, modify, amend, waive, extend, change, discharge, terminate or
affect the liability of any Maker, and any other person or party who may become
liable under the Loan Documents, for the payment of all or any part of the
Debt.  No notice to or demand on any Maker shall be deemed to be a waiver of the
obligation of any Maker or of the right of Payee to take further action without
further notice or demand as provided for in this Note, the Loan Agreement or the
other Loan Documents.  If any Maker is a partnership or limited liability
company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the individuals comprising the
partnership or limited liability company, and the term “Maker,” as used herein,
shall include any alternate or successor partnership or limited liability
company, but any predecessor partnership or limited liability company and their
partners or members shall not thereby be released from any liability.  If any
Maker is a corporation, the agreements contained herein shall remain in full
force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Maker,” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder.  (Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership, limited liability company or corporation, which may be set
forth in the Loan Agreement, the Mortgage or any other Loan Document.)

 

9.             Exculpation.  It is expressly agreed that recourse against any
Maker for failure to perform and observe its obligations contained in this Note
shall be limited as and to the extent provided in Section 10.1 of the Loan
Agreement.

 

10.          Notices.  All notices or other communications required or permitted
to be given pursuant hereto shall be given in the manner specified in the Loan
Agreement directed to the parties at their respective addresses as provided
therein.

 

11.          Joint and Several.  Each Person constituting Maker or Makers
hereunder shall have joint and several liability for the obligations of Makers
hereunder.

 

12.          No Conflicts.  In the event of any conflict between the provisions
of this Note and any provision of the Loan Agreement, then the provisions of the
Loan Agreement shall control.

 

13.          Governing Law.

 

A.    THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ILLINOIS (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND
THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH MAKER HEREBY

 

4

--------------------------------------------------------------------------------


 

UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE.

 

B.    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST PAYEE OR ANY MAKER ARISING
OUT OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN COOK COUNTY, ILLINOIS  AND EACH MAKER WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND EACH MAKER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  EACH MAKER DOES HEREBY
ACKNOWLEDGE THAT DELIVERY OF SERVICE OF PROCESS TO THE ADDRESS PROVIDED IN THE
PREAMBLE HEREOF AND WRITTEN NOTICE OF SAID SERVICE OF ANY MAKER MAILED OR
DELIVERED TO ANY MAKER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH MAKER (UNLESS LOCAL LAW REQUIRES
ANOTHER METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE
OF ILLINOIS.  EACH MAKER (i) SHALL GIVE PROMPT NOTICE TO PAYEE OF ANY CHANGED
ADDRESS OF ITS ADDRESS HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN COOK COUNTY, ILLINOIS (WHICH
OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND
(iii) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN COOK COUNTY, ILLINOIS OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.  NOTWITHSTANDING THE FOREGOING, AGENT SHALL HAVE THE RIGHT TO
INSTITUTE ANY LEGAL SUIT, ACTION OR PROCEEDING FOR THE ENFORCEMENT OR
FORECLOSURE OF ANY LIEN ON ANY COLLATERAL FOR THE LOAN IN ANY FEDERAL OR STATE
COURT IN ANY JURISDICTION(S) THAT AGENT MAY ELECT IN ITS SOLE AND ABSOLUTE
DISCRETION, AND EACH MAKER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH
MAKER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first written.

 

 

MAKERS:

 

 

 

 

 

Inland Diversified Las Vegas Centennial Gateway,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its
sole member

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

a Delaware limited liability company, its
managing member

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

a Maryland corporation, its sole member

 

 

 

 

By:

/s/ Mary J. Pechous

 

 

 

 

 

 

 

Inland Diversified Henderson Eastgate, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its
sole member

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

a Delaware limited liability company, its
managing member

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

a Maryland corporation, its sole member

 

 

 

 

By:

/s/ Mary J. Pechous

 

 

 

 

6

--------------------------------------------------------------------------------